Citation Nr: 1409401	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He also has Reserve service.

This matter initially before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  The Board has previously remanded these claims in June 2010, September 2011, January 2013 and August 2013 for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this  case should take into consideration the existence of this electronic record.

This appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing with the Board by way of videoconference technology on a recently submitted VA Form 9 dated in January 2014.  As such, the Board must remand the matter so that the RO can schedule the Veteran for the requested hearing prior to appellate consideration.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  

Therefore, the Veteran should be scheduled for a videoconference hearing with the Board at that RO in Oakland, California.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request in January 2014.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

